DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed May 03, 2022. Claims 1-26 are pending.  

Allowance
Claims 1-26 are allowed. 
The following is an examiner's statement of reasons for allowance:  the closest prior art of record Huang et al (NPL titled: Real-Time Neural Style Transfer for Videos).
 Huang discloses a method (style transfer method – see section 3, [p][001]) comprising: obtaining a first target image having a first resolution (input frame – see section 3, [p][001]); downscaling the first target image to create a downscaled first target image having a second resolution (note that the after three convolutional blocks, the feature map resolution is reduced – see section 3.1, [p][001]), wherein the second resolution is less than the first resolution (note that the resolution is quarter of the input frame - see section 3.1, [p][001]); determining, using the first processing device, one or more sets of parameters based on the application of the first artistic style transfer neural network (note that 5 residual blocks are followed which leads to fast convergence – see section 3.1, [p][001]); determining mappings between the one or more sets of parameters and the second artistic style transfer neural network (a style loss is incorporated to evaluate the style difference between the style image and the stylized frame – see section 3.2.1, [p][002]); and producing a stylized version of the first target image having the first resolution (note that the loss network takes in the input image xt, the style frame, and the output form the styling network – see Fig. 2 and section 3); however, Huang
applying, using a first processing device, a first artistic style transfer neural network to the downscaled first target image and using a second processing device, a second artistic style transfer neural network to the first target image based, at least in part, on the determined mappings. 
 	The current method improves over the prior art by employing a two-network solution, e.g., with each network (and any normalization factor computations) being executed on a suitable processing device. Using the two-network solution maintains the quality benefits of using instance normalization for artistic style transfer operations (or any other image processing operations requiring such computations), while not experiencing the additional latency and memory costs typically associated with transferring information repeatedly between different processors in a given system or using processors that are not powerful enough to perform such operations on higher resolution images and/or in a real-time or near real-time setting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        May 23, 2022